Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/26/2021 has been entered.  Claims 1-2 and 4-21 remain pending.  Claims 3 and 22 have been cancelled. Claims 23-24 have been added. 
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below. See also citation of pertinent art in Conclusion section below. 
(a) Regarding claim 1: 
(i) The Applicant argues that Hsia does not disclose “a first baffle … and a second baffle” unitarily formed with the component wall nor wherein the second wall is directly connected to the first wall since “the disclosed baffles 56, 58 are coupled to the flanges 48, 52 or to the shroud”. 
(ii) The Examiner respectfully disagrees. There is nothing to preclude interpreting the first wall, or others, as comprising not only the baffles but also any of respective flanges 48, 50, 80, and 82. Not only are the baffles integral with their respective flanges but also such an interpretation is in line with Applicant’s usage, e.g. Figure 3 shows “second baffle 132 is connected at each end thereof to each of the first and third walls 141, 143” with at least the first wall (141) described as “connected to the cooled surface 125 at each end therefore” (Pars 0041-0042). In other words, the walls of Applicant’s . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11, 14-15, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4573865 to Hsia.
	(a) Regarding claim 1: 
(i) Hsia discloses a component for a turbine engine (gas turbine engine 10, see abstract) with a heated airflow (“hot gases”, Col 2 Lns 52-55) and a cooling airflow (“cooling air flowing”, Col 3 Lns 12-15), the component comprising: 
a component wall (outer band 30 and/or shroud 34, which may further comprise a thermal coating 72) separating the heated airflow from the cooling airflow (Figs 1-5) and having a heated surface (surface of wall exposed to gas flowpath 24, Figs 2-5) 
a first baffle unitarily formed with the component wall (Figs 3-5) and having a first wall (baffle 56/84 and at least flange 50, Figs 3-5) extending from the cooled surface (Figs 3-5) and defining a first chamber (cavity 60/90, Figs 3-5), with a first set of cooling holes (cooling holes 64/96, Figs 3-5) extending through the first wall to fluidly couple the cooling airflow to the first chamber (Figs 3-5); and 
a second baffle unitarily formed with the component wall (Figs 3-5) having a second wall (any one of baffles 58/86/88 and respective ribs 46/80/82, Figs 3-5) directly connected to the first wall (each directly connected to flange 50, Figs 3-5) and defining a second chamber (a respective one of cavities 62/92/94, Figs 3-5), with a second set of cooling holes (respective cooling holes 66/98/100, Figs 3-5) extending through the second wall to fluidly couple the cooling airflow to the second chamber (Figs 3-5).
	(b) Regarding claim 2: 
(i) Hsia discloses the component of claim 1. 
(ii) Hsia further discloses wherein the first chamber and the second chamber are fluidly coupled (see cooling airflow arrows, Figs 3-5).
	(c) Regarding claim 4: 
(i) Hsia discloses the component of claim 1. 
(ii) Hsia further discloses a third baffle having a third wall (any other one of baffles 58/86/88 and respective ribs 46/80/82, Figs 3-5) coupled to the cooled surface (Figs 3-5), the first baffle (each directly connected to flange 50, Figs 3-5), or the second baffle (indirectly connected through flange 50, Figs 3-5) and defining a third chamber 
	(d) Regarding claim 5: 
(i) Hsia discloses the component of claim 4. 
(ii) Hsia further discloses wherein the third baffle is spaced from the first baffle (Figs 3-5), and the second baffle is coupled directly (directly coupled to flange 50, Figs 3-5) between the first baffle and the third baffle (second wall being baffle 86 and rib 80 located between first and third baffles, Figs 3-5).
	(e) Regarding claim 6: 
(i) Hsia discloses the component of claim 4. 
(ii) Hsia further discloses wherein the first, second, and third baffles comprise impingement baffles (“impingement holes”, see rejection of claims 1 & 4 above), and wherein the first, second, and third sets of cooling holes comprise impingement holes (“impingement holes”, see rejection of claims 1 & 4 above).
	(f) Regarding claim 7: 
(i) Hsia discloses the component of claim 4.
(ii) Hsia further discloses wherein at least two of the first baffle, the second baffle, or the third baffle are in a piggy-back arrangement (Figs 3-5).
	(g) Regarding claim 8: 
(i) Hsia discloses the component of claim 1.
(ii) Hsia further discloses wherein at least a portion of the first wall defines a first plane (plane formed by baffle or rib defining first wall, Figs 3-5), and at least a portion of the second wall defines a second plane (plane formed by baffle or rib defining second wall, 
	(h) Regarding claim 9: 
(i) Hsia discloses the component of claim 8.
(ii) Hsia further discloses wherein the second plane is parallel to the first plane (when first and second planes are both similarly defined as one of a baffle or rib, Figs 3-5).
	(i) Regarding claim 10: 
(i) Hsia discloses the component of claim 8.
(ii) Hsia further discloses wherein the first plane defines a first angle with the cooled surface (the first plane being formed by a baffle or rib with baffles defining an angle of 0 degrees with the cooled surface and ribs defining an angle of 90 degrees with the cooled surface; Figs 3-5).
	(j) Regarding claim 11: 
(i) Hsia discloses the component of claim 10.
(ii) Hsia further discloses wherein the second plane defines a second angle with the cooled surface (the second plane being formed by a baffle or rib with baffles defining an angle of 0 degrees with the cooled surface and ribs defining an angle of 90 degrees with the cooled surface; Figs 3-5).
	(k) Regarding claim 14: 
(i) Hsia discloses the component of claim 1.
(ii) Hsia further discloses wherein a first distance is defined between a first cooling hole and the cooled surface (distance between any cooling hole of cooling holes 64/66/96/98/100 and the cooled surface, Figs 3-5), and a second distance is defined 
	(l) Regarding claim 15: 
(i) Hsia discloses the component of claim 14.
(ii) Hsia further discloses wherein the first distance is the same as the second distance (any two cooling holes of cooling holes 64/66/96/98/100 formed through the same baffle, Figs 3-5).
(m) Regarding claim 23: 
(i) Hsia discloses an airfoil assembly for a turbine engine (gas turbine engine 10, see abstract), comprising: 
an outer wall (outer band 30 and/or shroud 34, which may further comprise a thermal coating 72) separating a heated airflow (“hot gases”, Col 2 Lns 52-55) from a cooling airflow (“cooling air flowing”, Col 3 Lns 12-15, Figs 1-5) and having a heated surface (surface of wall exposed to gas flowpath 24, Figs 2-5) confronting the heated airflow (Figs 2-5) and a cooled surface (surface of wall facing away from gas flowpath 24, Figs 2-5) confronting the cooling airflow (Figs 2-5), 
the outer wall extending in a chord-wise direction from a leading edge to a trailing edge (vanes 15, turbine blades 16, each having a leading and trailing edge between which respective outer band 30 and shroud 34 extend; Fig 2); 
a first baffle unitarily formed with the outer wall (Fig 5) and having a first wall (either of baffles 86/88 and respective rib 80/82, Fig 5) extending from the cooled surface (Fig 5) and defining a first chamber (respective one of cavity 92/94, Fig 5), 
a second baffle unitarily formed with the component wall (Fig 5) having a second wall (the other of baffle 86/88 and respective rib 80/82, Fig 5) extending from the 
a third baffle unitarily formed with the outer wall (Fig 5) and having a third wall (baffle 84 and flanges 48/50, Figs 3-5) directly connecting the first wall to the second wall and extending therebetween (directly connected by flange 50 which is directly connected to and extends between the first and second walls, Fig 5); 
a first set of cooling holes (respective one of cooling holes 98/100, Fig 5) extending through the first wall and fluidly coupling the cooling airflow to the first chamber (Fig 5); and
a second set of cooling holes (respective other one of cooling holes 98/100, Fig 5) extending through the second wall and fluidly coupling the cooling airflow to the second chamber (Fig 5). 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4573865 to Hsia in view of US 4695247 to Enzaki. 
	(a) Regarding claim 12: 
(i) Hsia discloses the component of claim 1.
(ii) Hsia does not disclose at least one pin extending between the cooled surface and one of the first baffle or the second baffle. 
(iii) Enzaki is also in the field of gas turbines (see title) and teaches: 
a cooled surface (surface of inner plate 15 facing outer plate 16, Fig 2), 
a baffle (outer plate 16, Figs 2/3), and 
pins (connectors 20, Col 2 Lns 33-38, Figs 2/3) extending between the cooled surface and the baffle (Figs 2/3).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the component as disclosed by Hsia with the pins as taught by Enzaki for the purpose of connecting (Col 2 Lns 33-38) the baffles and cooled surface as disclosed by Hsia and increasing the cooling through pin fin cooling (Col 3 Lns 49-50). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4573865 to Hsia in view of US 5586866 to Wettstein.
	(a) Regarding claim 13: 
(i) Hsia discloses the component of claim 1.
(ii) Hsia does not disclose wherein a cooling hole in one of the first or second sets of cooling holes comprises a protuberance extending toward the cooled surface. 
(iii) Wettstein is also in the field of baffle cooling (see abstract) and teaches: 
a baffle (carrier 13, Fig 1) comprising a plurality of cooling holes (inlet 12, Fig 1), 
wherein the cooling holes comprise protuberances (baffle tubes 11, Fig 1) extending toward a cooled surface (wall part 10, Fig 1). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling holes as disclosed by Hsia with the above aforementioned protuberances as taught by Wettstein for the purpose of preventing flow-off of the cooling medium (Col 1 Lns 46-54), using the smallest amount of cooling medium with low pressure drop (Col 2 Lns 3-6), and allowing free design of the ratio of the jet spacing to jet dimeter (Col 2 Lns 30-34).  


Claim(s) 16-21 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4056332 to Meloni.
(a) Regarding claim 16: 
(i) Meloni discloses an airfoil assembly for a turbine engine (Col 1 Ln 9), comprising: 
an airfoil (turbine blade 1) having an outer wall (“[t]he wall of the turbine blade 1” provided with cooling-air outlet ports 4, Fig 1) separating a heated airflow from a cooling airflow (one of ordinary skill in the air would immediately understand that the turbine blade of a gas turbine engine would be exposed to hot combustion gases) and having a heated surface (“outer surface of the blade”, Col 1 Lns 41-42) confronting the heated airflow (Col 1 Lns 41-42) and a cooled surface (surface of outer wall facing inner cavity 2) confronting the cooling airflow (Fig 1), 
the outer wall extending in a chord-wise direction from a leading edge to a trailing edge (Fig 1) and in a radial direction from a root to a tip (“from the blade root to the blade tip”, Col 2); 
a first baffle having a first wall (at least portion of middle wall 5 comprising passages 6, Fig 2) extending from the cooled surface (Fig 2) and defining a first chamber (middle channel 9, Fig 2), 
with a first set of cooling holes (respective middle cooling-air passages 6, Fig 2) extending through the first wall to fluidly couple the cooling airflow to the first chamber (Fig 2); and 
a second baffle having a second wall (either one of overlapping walls 5 left/right adjacent middle wall 5, Fig 2) extending from the cooled surface at one end (Fig 2) and directly connected to the first wall at another end (each of walls 5 left/right adjacent middle wall 5 being directly connected to middle wall 5 at an end opposite end near turbine wall 1, Fig 2), with the second baffle defining a second chamber (a respective one of “channel formed by the walls 5” of adjacent walls 5 as described above, shown in Fig 2 as reference symbol “9”), and with a second set of cooling holes (respective cooling-air passages 6, Fig 2) extending through the second wall to fluidly couple the cooling airflow to the second chamber (Fig 2).
(ii) Meloni does not explicitly disclose wherein the first and second baffles are unitarily formed with the outer wall. 
(iii) The use of a one piece construction instead of the structure disclosed by Meloni would be merely a matter of obvious engineering choice, see MPEP 2144.04[V][B], with integral cooling walls/passages (e.g. cast) being well known in the art. 

claim 17: 
(i) Meloni teaches the airfoil assembly of claim 16.
(ii) Meloni further teaches wherein the airfoil assembly comprises one of a static vane or a rotating blade (Col 3 Lns 11-15).
	(c) Regarding claim 18: 
(i) Meloni teaches the airfoil assembly of claim 16.
(ii) Meloni further teaches a third baffle having a third wall (any other one of left/right adjacent walls 5, Fig 2) coupled to one of the cooled surface and the first baffle, or the second baffle (each wall 5 left/right adjacent middle wall 5 directly connected to middle wall 5 and turbine wall 1, Fig 2; each adjacent wall 5 indirectly connected to other of adjacent walls 5 through both middle wall 5 and turbine wall 1, Fig 2) and defining a third chamber (a respective one of “channel formed by the walls 5”, shown in Fig 2 as reference symbol “9”), with a third set of cooling holes (respective cooling-air passages 6, Fig 2) extending through the third wall to fluidly couple the cooling airflow to the third chamber (Fig 2).
	(d) Regarding claim 19: 
(i) Meloni discloses the airfoil assembly of claim 18.
(ii) Meloni further discloses wherein at least two of the first baffle, the second baffle, and the third baffle are in a piggy-back arrangement (Fig 2).
	(e) Regarding claim 20: 
(i) Meloni discloses the airfoil assembly of claim 18.
(ii) Meloni further discloses wherein at least one of the first wall, the second wall, or the third wall defines an acute angle with the cooled surface (Fig 2).

claim 21: 
(i) Meloni discloses the airfoil assembly of claim 16.
(ii) Meloni further discloses wherein the first wall defines a first plane (flat portion of middle wall 5, Fig 2), and the second wall defines a second plane (flat portion of walls 5 left/right adjacent of middle wall 5, Fig 2) distinct from the first plane (all flat portions of walls 5 are spaced from and/or angled differently from other flat portions of walls 5, Fig 2).
(g) Regarding claim 23: 
(i) Meloni discloses an airfoil assembly for a turbine engine (Col 1 Ln 9), comprising: 
an outer wall (“[t]he wall of the turbine blade 1” provided with cooling-air outlet ports 4, Fig 1) separating a heated airflow from a cooling airflow (one of ordinary skill in the air would immediately understand that the turbine blade of a gas turbine engine would be exposed to hot combustion gases) and having a heated surface (“outer surface of the blade”, Col 1 Lns 41-42) confronting the heated airflow (Col 1 Lns 41-42) and a cooled surface (surface of outer wall facing inner cavity 2) confronting the cooling airflow (Fig 1), 
the outer wall extending in a chord-wise direction from a leading edge to a trailing edge (Fig 1); 
a first baffle having a first wall (one of left/right walls 5 adjacent middle wall 5, Fig 2) extending from the cooled surface (Fig 2) and defining a first chamber (respective left/right channel 9, Fig 2), 
a second baffle having a second wall (other one of left/right walls 5 adjacent middle wall 5, Fig 2) extending from the cooled surface and defining a second chamber (respective other of left/right channel 9, Fig 2), 
a third baffle having a third wall (middle wall 5, Fig 2) directly connecting the first wall to the second wall and extending therebetween (Fig 2); 
a first set of cooling holes (respective left/right cooling-air passages 6, Fig 2) extending through the first wall and fluidly coupling the cooling airflow to the first chamber (Fig 2); and 
a second set of cooling holes (respective other of left/right cooling-air passages 6, Fig 2) extending through the second wall and fluidly coupling the cooling airflow to the second chamber (Fig 2). 
(ii) Meloni does not explicitly disclose wherein the first, second, and third baffles are unitarily formed with the outer wall. 
(iii) The use of a one piece construction instead of the structure disclosed by Meloni would be merely a matter of obvious engineering choice, see MPEP 2144.04[V][B], with integral internal cooling walls/passages (e.g. cast) being well known in the art. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4573865 to Hsia in view of US 7080972 to Rawlinson.
	(a) Regarding claim 24: 
(i) Hsia discloses the airfoil of claim 23.
(ii) Hsia does not disclose an aperture in one of the first wall or the second wall, with the aperture fluidly coupling the first chamber and the second chamber. 
(iii) Rawlinson is also in the field of cooling of airfoils (see abstract) and teaches a plurality of cavities (channels 2-5, Fig 1) each having an inlet (6) wherein walls between adjacent cavities comprise an aperture (transfer passage 8). 
.  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4056332 to Meloni in view of US 7080972 to Rawlinson.
	(a) Regarding claim 24: 
(i) Meloni teaches the airfoil of claim 23.
(ii) Meloni does not teach an aperture in one of the first wall or the second wall, with the aperture fluidly coupling the first chamber and the second chamber. 
(iii) Rawlinson is also in the field of cooling of airfoils (see abstract) and teaches a plurality of cavities (channels 2-5, Fig 1) each having an inlet (6) wherein walls between adjacent cavities comprise an aperture (transfer passage 8). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one of the first or second walls as taught by Meloni with the above aforementioned aperture as taught by Rawlinson for the purpose of providing airflow to an adjacent cavity whose inlet is blocked (see abstract).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210156262 to Geisen teaches first and second walls (walls defining adjacent cavities 22, .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745